         Case 3:19-cv-00260-KGB Document 31 Filed 02/12/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CHRISTOPHER MILLER                                                                    PLAINTIFF

v.                              Case No. 3:19-cv-00260-KGB-BD

SUSAN DUFFEL, Registered Nurse,                                                     DEFENDANT
Poinsett County Detention Center

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Christopher Miller’s complaint is dismissed with prejudice. The relief requested is denied.

       So adjudged this the 12th day of February, 2021.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
